Per Curiam.

The act (sess. 34. c. 123. 3d April, 1811,) does not extend to imprisonment for torts. It declares that any insolvent debtor, who is or shall be imprisoned on any civil process, out of any court, &c. or who is or shall be prosecuted in any such court, for debt, or on contract, express or implied, might present his petition for a discharge,” &c. An action for a libel is not for a debt, or on a contract, express or implied, within the meaning of the act The motion must be denied, and the prisoner remanded.
Motion denied.